FIRST CLOVER LEAF BANK


FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT
WITH WILLIAM D. BARLOW


WHEREAS, First Clover Leaf Bank (the “Bank”) entered into an employment
agreement (the “Agreement”) with William D. Barlow (the “Executive”), effective
August 19, 2011; and
 
WHEREAS, the title of the Executive has been changed from “Senior Vice President
and Senior Commercial Lender” to “Executive Vice President and Chief Lending
Officer,” effective September 24, 2013, and
 
WHEREAS, Section 12 of the Agreement provides that the Agreement may be modified
by an instrument in writing signed by the parties.
 
NOW THEREFORE, the Agreement is hereby amended as follows:
 
1.           The first sentence of Section 1 of the Agreement is hereby amended
to read as follows:
 
“Effective September 24, 2013, the Executive shall serve as the Executive Vice
President and Chief Lending Officer.”
 
2.           Section 3(a) of the Agreement is hereby amended to add the
following at the end thereof:
 
“Effective as of January 1, 2013, the Executive’s Base Salary is $198,640.


3.           The remainder of the Agreement shall remain in full force and
effect.
 


IN WITNESS WHEREOF, the Bank has adopted this Amendment, on the date set forth
below.


FIRST CLOVER LEAF BANK




September 24,
2013                                                                           By/s/
Gerry Schuetzenhofer                                                      
Date                                                                                                      
 Gerry Schuetzenhofer
 Chairman of the Board


EXECUTIVE




September 24,
2013                                                                           /s/
William D. Barlow                                                      
Date                                                                                                  
William D. Barlow



